Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 1 of 24




                        RJN - Exhibit 13 - Page 1 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 2 of 24




                        RJN - Exhibit 13 - Page 2 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 3 of 24




                        RJN - Exhibit 13 - Page 3 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 4 of 24




                        RJN - Exhibit 13 - Page 4 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 5 of 24




                        RJN - Exhibit 13 - Page 5 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 6 of 24




                        RJN - Exhibit 13 - Page 6 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 7 of 24




                        RJN - Exhibit 13 - Page 7 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 8 of 24




                        RJN - Exhibit 13 - Page 8 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 9 of 24




                        RJN - Exhibit 13 - Page 9 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 10 of 24




                       RJN - Exhibit 13 - Page 10 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 11 of 24




                       RJN - Exhibit 13 - Page 11 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 12 of 24




                       RJN - Exhibit 13 - Page 12 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 13 of 24




                       RJN - Exhibit 13 - Page 13 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 14 of 24




                       RJN - Exhibit 13 - Page 14 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 15 of 24




                       RJN - Exhibit 13 - Page 15 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 16 of 24




                       RJN - Exhibit 13 - Page 16 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 17 of 24




                       RJN - Exhibit 13 - Page 17 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 18 of 24




                       RJN - Exhibit 13 - Page 18 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 19 of 24




                       RJN - Exhibit 13 - Page 19 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 20 of 24




                       RJN - Exhibit 13 - Page 20 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 21 of 24




                       RJN - Exhibit 13 - Page 21 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 22 of 24




                       RJN - Exhibit 13 - Page 22 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 23 of 24




                       RJN - Exhibit 13 - Page 23 of 24
Case 2:09-bk-26198-BR Doc 52-13 Filed 10/29/20 Entered 10/29/20 07:46:55      Desc
           Exhibit Exhibit 13 - Certified Minutes re 09U15988 Page 24 of 24




                       RJN - Exhibit 13 - Page 24 of 24
